DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2020 has been entered.

Claim Status
Claims 1, 2, 4 – 6, 8 – 14, and 16 – 22 are pending.  Claims 1 and 17 were amended.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, 12, 13, 17, and 22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Adams et al., US 2014/0255738 (hereinafter 'Adams') .
	
Regarding claim 1: Adams teaches a device for mechanically detecting anomalous battery behavior, comprising:
one or more sensing units ([0048]: an array detector (e.g., a pressure sensitive array detector)), configured as:
i. one sensing unit operationally coupled to a first surface;
ii. two or more sensing units each operationally coupled to the first surface ([0048]: In one embodiment, an array detector (e.g., a pressure sensitive array detector) is held in place on the surface of a battery by a support structure, such as a plate (e.g., a glass plate)); or
iii. one or more sensing units operationally coupled to the first surface and one or more sensing units operationally coupled to a second surface, the second surface being opposite the first surface ([0049]: In alternate embodiments, the support structure may extend to the opposite side of the battery from the array detector and/or a separate structure may be included on the opposite side of the battery from the array detector. The support structure on the opposite side of the battery from the array detector can assist in restraining the expansion of the battery and enhance the ability of the array detector(s) to sense the expansion and/or contraction of the battery); 
a processor, coupled to the sensing unit, capable of receiving input from the one or more sensing units ([0055]: The pressure values were received by a calculating member, such as a computer with software) and making a determination of anomalous battery operation based on the at least one mechanical property measured by each of the one or more sensing units ([0074] By evaluating the 2D pressure field, embodiments of the present disclosure are able to detect damage),
wherein each sensing unit comprises at least one of a mechanical transducer or optical sensor ([0055]: the range of the transducer is 0 to 50 psia).

Regarding claim 2: Adams teaches the device of claim 1, as discussed above, wherein the battery cell is an intercalated battery cell ([0072]: Li-ion batteries which involve Li intercalation with an associated volume/pressure change).

Regarding claim 5: Adams teaches the device of claim 1, as discussed above, wherein the sensing unit comprises a first mechanical transducer or optical sensor and at least one additional mechanical transducer or optical sensor ([0051]: three-dimensional arrays (which may include, for example, multiple 2D arrays of sensors)).

claim 8: Adams teaches the device of claim 1, as discussed above, configured such that the processor is capable of identifying anomalous battery behavior of the at least one battery cell before a failure event occurs ([0045]: devices that detect battery failure as it begins to occur as one or more local events (such local events including local events that change the local rate or electrochemical reaction with associated changes in pressure, temperature and/or other physical variables)).

Regarding claim 12: Adams teaches the device of claim 1, as discussed above, further comprising a battery management system capable of measuring non-mechanical properties related to the at least one battery cell is coupled to the processor, wherein the processor is configured to make a determination of anomalous battery operation based on both mechanical and non-mechanical properties ([0046]: At least one embodiment measures two different local quantities, e.g., the 2D temperature distribution (which can include measuring localized temperature gradients) and the 2D pressure distribution (which can include measuring localized pressure gradients)), where the Examiner interprets temperature as a non-mechanical property.

Regarding claim 13: Adams teaches the device of claim 12, as discussed above, wherein non-mechanical properties comprise at least one of voltage, current, or temperature ([0046]: the 2D temperature distribution (which can include measuring localized temperature gradients)).

claim 17: Adams teaches a method for mechanically detecting anomalous battery behavior, comprising the steps of:
measuring a mechanical property of a battery cell at a first point in time with one or more sensor units ([0048]: an array detector (e.g., a pressure sensitive array detector)) configured as:
i. one sensing unit operationally coupled to a first surface;
ii. two or more sensing units each operationally coupled to the first surface ([0048]: In one embodiment, an array detector (e.g., a pressure sensitive array detector) is held in place on the surface of a battery by a support structure, such as a plate (e.g., a glass plate)); or
iii. one or more sensing units operationally coupled to the first surface and one or more sensing units operationally coupled to a second surface, the second surface being opposite the first surface ([0049]: In alternate embodiments, the support structure may extend to the opposite side of the battery from the array detector and/or a separate structure may be included on the opposite side of the battery from the array detector. The support structure on the opposite side of the battery from the array detector can assist in restraining the expansion of the battery and enhance the ability of the array detector(s) to sense the expansion and/or contraction of the battery); 
identifying at least one difference in the at least one mechanical property by comparing the measurement of the mechanical property with at least one of a measurement of the mechanical property at a second point in time or a prediction of the mechanical property at the first point in time ([0067]: a comparison of the standard deviation near the end of the charging cycle (e.g., at 4V) can be compared to the standard deviation near the beginning of the charging cycle (e.g., at 3.6V)); and
determining whether there is anomalous battery operation based upon the identification of the at least one change in the at least one mechanical property from each sensor unit ([0074] By evaluating the 2D pressure field, embodiments of the present disclosure are able to detect damage).

Regarding claim 22: Adams teaches the device of claim 1, as discussed above, wherein the sensing unit is attached to the first battery cell and an additional battery cell ([0051] In alternate embodiments, a pressure sensitive array detector is located within the interior region of the battery's outer casing, such as between one or more battery cells and the outer casing, between individual battery cells, and/or between one or more anodes and one or more cathodes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


 Claims 10, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Fukuda et al., US 2017/0077561 (hereinafter 'Fukuda').

Regarding claim 10: Adams teaches the device of claim 8, as discussed above.
Adams is silent with respect to further configured to 
allow the use of the identified at least one battery cell to be modified following the identification of anomalous battery behavior. 

Fukuda teaches a device configured to 
allow the use of the identified at least one battery cell to be modified following the identification of anomalous battery behavior ([0067]: the abnormality determination device of the present embodiment includes shut-off means for shutting off charging and discharging of the assembled battery in accordance with a determination that an abnormality has occurred in the cell).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adams in view of Fukuda to create an automatic disconnect of an abnormal cell to avoid damaging the system containing the battery, since if “charging and discharging are not shut off in that state, ignition or rupture occurs ([0004])”, as known in the art. 

claim 11: Adams teaches the device of claim 1, as discussed above.
Adams is silent with respect to wherein 
the sensing unit is capable of detecting at least one of lithium metal plating, lithium dendrite growth, internal short-circuiting, separator degradation, or gas evolution. 

Fukuda teaches 
the sensing unit is capable of detecting at least one of lithium metal plating, lithium dendrite growth, internal short-circuiting, separator degradation, or gas evolution ([0053] When an abnormality of overcharging has occurred in the cell C1, the swelling is promoted in the cell C1 by the decomposition gas of the electrolytic solution).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adams in view of Fukuda to enable detection of gas buildup in the cell as a reason for disabling the use of the abnormal cell, which happens “when an abnormality of overcharging occurs and the electrolytic solution is decomposed, the secondary battery cell expands following rise in the internal pressure caused by the decomposition gas ([0004])”, as known in the art. 

Regarding claim 19: Adams teaches the method according to claim 17, as discussed above.
Adams is silent with respect to further comprising 


Fukuda teaches 
the step of comparing the identified at least one change in the at least one mechanical property with at least one change in at least one non-mechanical property ([0061]: a difference in an amount of change of swelling between two points having different charging depths in one charging and discharging cycle among at least two of the secondary battery cells is above a predetermined value), where the Examiner interprets swelling as a mechanical property, and charging depth as an electrical (or non-mechanical) property . 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adams in view of Fukuda to enable a determination of when a charging cycle begins or ends in order to determine the amount of swelling at a consistent measurement point across all of the batteries in a battery pack.

Regarding claim 20: Adams teaches the method according to claim 17, as discussed above.
Adams is silent with respect to further comprising the step of taking a responsive action selected from the group of: 


Fukuda teaches the step of taking a responsive action selected from the group of: 
displaying a warning on a user interface, emitting a warning sound, shutting down a device associated with the battery, or modifying the use of the battery cell ([0067]: shutting off charging and discharging of the assembled battery in accordance with a determination that an abnormality has occurred in the cell 2).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adams in view of Fukuda to prevent the use of a battery that has been damaged, as a damaged lithium-ion battery can catch fire.


Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Kim et al., US 2013/0093383  (hereinafter 'Kim').
Regarding claim 4: Adams teaches the device of claim 1, as discussed above.
Adams is silent with respect to wherein 
the at least one mechanical property is strain.

Kim teaches an apparatus for detecting a failure of a battery ([0003]) that includes wherein 
[0043]: a pressure sensor using a strain gauge may be use).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adams in view of Kim to enable determining the amount of pressure generated by the battery under test using a commonly available strain gauge, as known in the art.

Regarding claim 9: Adams teaches the device of claim 8, as discussed above.
Adams is silent with respect to wherein 
the identified at least one battery cell can be removed without removing the sensing unit.

Kim teaches
the identified at least one battery cell can be removed without removing the sensing unit ([Fig. 1, 0044]: the corresponding battery cell which is determined as being in an abnormal state may be repaired and replaced early), where the Examiner notes that the sensing unit 21 in Kim is shown separate from the batteries 111 – 113, 121 – 123, etc. in Fig 1.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adams in view of Kim to improve 

Regarding claim 14: Adams teaches the device of claim 12, as discussed above.
Adams is silent with respect to wherein 
the identified at least one battery cell can be removed without removing the sensing unit.

Kim teaches
the identified at least one battery cell can be removed without removing the sensing unit ([Fig. 1, 0044]: the corresponding battery cell which is determined as being in an abnormal state may be repaired and replaced early), where the Examiner notes  that the sensing unit 21 in Kim is shown separate from the batteries 111 – 113, 121 – 123, etc. in Fig 1.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adams in view of Kim to improve the usability of the battery monitor system by allowing for a simple replacement of one battery with another battery to be tested, as known in the art. 


Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Jung et al., US 2016/0036011 (hereinafter 'Jung').
claim 6: Adams teaches the device of claim 1, as discussed above.
Adams is silent with respect to further comprising 
a light source.

Jung teaches
a light source ([Fig. 3, 0052]: an X-ray being irradiated through the hole 30H).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adams in view of Yoon to investigate the internal state of the battery as an additional means to determine if the battery is swelling or otherwise damaged.

Regarding claim 21: Adams teaches the device of claim 1, as discussed above.
Adams is silent with respect to wherein 
the sensing unit is configured to receive at least one wavelength of radiation from a radiation source configured to transmit the at least one wavelength of radiation through the first battery cell.

Jung teaches
the sensing unit is configured to receive at least one wavelength of radiation from a radiation source ([Fig. 3, 0052]: detecting the X-ray that penetrates from the cathode 34 to the anode 44 or from the anode 44 to the cathode 34) configured to [Fig. 3, 0052]: an X-ray being irradiated through the hole 30H).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adams in view of Yoon to investigate the internal state of the battery as an additional means to determine if the battery is swelling or otherwise damaged.


Claim 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Yoon et al., US 2010/0297482 (hereinafter 'Yoon').
Regarding claim 16: Adams teaches the device of claim 1, as discussed above.
Adams is silent with respect to wherein 
the determination of anomalous battery operation comprises detecting at least one of a decrease in strain while the battery is charging, or an increase in strain while the battery is discharging.

Yoon teaches an apparatus that includes wherein 
the determination of anomalous battery operation comprises detecting at least one of a decrease in strain while the battery is charging, or an increase in strain while the battery is discharging ([0017]: the electrical connection in the battery module is interrupted, and therefore, the charging and discharging operation is stopped, with the result that further swelling of the battery cells or the unit modules is restrained).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adams in view of Yoon to make use of both electrical and mechanical properties in a battery pack so that “the safety of the battery module is greatly improved ([0017])”, as known in the art.

Regarding claim 18: Adams teaches the method according to claim 17, as discussed above, further comprising the step of detecting battery controller faults by utilizing a plurality of measurements of the mechanical property ([0046]: At least one embodiment measures two different local quantities, e.g., the 2D temperature distribution (which can include measuring localized temperature gradients) and the 2D pressure distribution (which can include measuring localized pressure gradients)), where the Examiner interprets a two dimensional grid of pressure measurements as equivalent to a plurality of measurements of the mechanical property.  

Adams is silent with respect to 
cross-referencing with at least one of a voltage or current measurement of at least one of a battery cell or battery controller.

Yoon teaches 
[0030]: the connection between the battery module and the power switch unit is interrupted independently from the BMS in an abnormal operation condition. Consequently, when an abnormal operation, such as overcharge, overdischarge, or overcurrent, of the battery module occurs, the electrode terminal connection region is broken and short-circuited due to the expansion stress of the battery cells due to the swelling of the battery cells).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adams in view of Yoon to make use of both electrical and mechanical properties in a battery pack so that “the safety of the battery module is greatly improved ([0017])”, as known in the art. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4 – 6, 8 – 14, and 16 – 22 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/Examiner, Art Unit 2862